Exhibit 10.13


LOAN AGREEMENT

This Loan Agreement (“Agreement”) dated as of July 16, 2001 (the “Effective
Date”), is by and between LATITUDE COMMUNICATIONS, INC., a Delaware corporation
(the “Lender”), and RICK M. McCONNELL AND ANGELA A. McCONNELL (together, the
“Borrowers”).

The Borrowers desire to borrow, and the Lender is willing to lend to the
Borrowers, the amount of $400,000 on a secured basis under the terms and
conditions of this Agreement.

The Lender and the Borrowers agree as follows:

1.             The Loan.  Subject to the terms and conditions contained herein,
the Lender will lend to the Borrowers the amount of $400,000 (the “Loan”) on the
date hereof.  The Loan and all obligations hereunder shall be due and payable on
the date four years following the date of this Agreement, provided, however,
that the Borrowers may prepay without penalty all or part of the Loan and the
accrued interest thereunder at any time.

2.             The Note.  In consideration of the Lender’s delivery of the Loan,
the Borrowers will execute a promissory note (the “Note”) in the form attached
hereto as Exhibit A in the principal amount of the Loan and bearing interest at
5.02% per annum, compounded anually.

3.             Deed of Trust.  The Note shall be secured by a deed of trust in a
form acceptable to the Lender (the “Deed of Trust”) given by the Borrowers to
the Lender with respect to the Borrowers’ principal residence located at 753
Berry Avenue, Los Altos, CA 94024 (the “Property”).  The Lender may, if the
Lender so elects, but without obligation to do so, at any time during the term
of this Agreement record the Deed of Trust against the Property in the official
records of the county in which the Property is located.  The Lender agrees that
the Property shall be released as collateral and the Deed of Trust shall be
released in full and cancelled on the Loan Repayment Date, and that Lender will
take all reasonable actions to accomplish the foregoing release, including
recording certain documents.

4.             Representations and Covenants of Borrowers.  Subject to the
Schedule of Exceptions (if any) attached as Exhibit B, the Borrowers hereby
jointly and severally make the following representations and warranties to the
Lender, and acknowledge that the Lender is relying on such representations in
making the Loan:

(a)           The Borrowers have the legal capacity to enter into and perform
their obligations under this Agreement, the Note and the Deed of Trust (the
“Transaction Documents”).  The Transaction Documents have been duly executed and
delivered by the Borrowers and constitute, legal, valid and binding agreements
of the Borrowers enforceable against the Borrowers in accordance with their
respective terms.  The Note will be free of restrictions on transfer other than
under applicable federal and state securities laws and as provided herein.


(b)           No authorization, consent, approval, license, exemption or other
action by, and no registration, qualification, designation, declaration or
filing with, any Authority (as defined below) or any other person is required to
be made or obtained by the Borrowers in order to execute or deliver the
Transaction Documents or to consummate the transactions contemplated hereby or
thereby other than the recording of the Deed of Trust to perfect the security
interest in the Property.  “Authority” shall mean any government or political
subdivision, or any agency, authority, bureau, central bank, commission,
department or instrumentality of either, or any court, tribunal, grand jury,
arbitrator or mediator, in each case whether federal, state, local or foreign.

(c)           Neither the execution and delivery of the Transaction Documents
nor the consummation of the transactions contemplated hereby or thereby nor the
performance of or compliance with the terms and conditions in the Transaction
Documents will (i) violate any Law (as defined below); (ii) conflict with or
result in a breach or violation of or a default or loss of benefit under or
permit the acceleration of any obligation under any provision of any agreement
or instrument to which any Borrower is a party or by which any Borrower or any
of the Borrowers’ properties is bound, or (iii) except as provided in the Deed
of Trust, result in the creation or imposition of any Lien (as defined below) on
any property or asset of any Borrower.  “Law” shall mean any judgment, decree,
order, statute, law, ordinance, rule or regulation of any Authority (including
common law), constitution, statute, treaty, regulation, rule, ordinance,
judgment, order, foreign injunction, writ, decree or award of any Authority. 
“Lien” shall mean any voluntary or involuntary lien, security interest,
mortgage, pledge, charge, encumbrance, title defect or title retention
agreement, except for such liens which individually and in the aggregate do not
exceed $10,000.

(d)           There are no claims, prosecutions, actions, demands, suits,
arbitrations, proceedings, hearings, studies, investigations or reviews pending
or, to the best of the Borrowers’ knowledge, threatened against or affecting the
Borrowers or any of their respective properties or assets at law, in equity or
otherwise, in, before or by any Authority.  The Borrowers do not know of any
reasonably likely basis for any such claims, prosecutions, actions, demands,
suits, arbitrations, proceedings, hearings, studies, investigations or reviews.

(e)           The Borrowers have good and marketable title to or, in the case of
leases and licenses, valid and subsisting leasehold interests or licenses in,
all of their properties and assets of whatever kind (whether real or personal,
tangible or intangible) free and clear of any Liens.

(f)            No Event or Default (as defined below) has occurred.

5.             Covenants.  The Borrowers hereby covenant that so long as the
Note is outstanding:

(a)           The Borrowers shall promptly give written notice to the Lender of:

i)              Any Event of Default or any event which, upon giving of notice
or lapse of time or both, would constitute an Event of Default; and


ii)             any event or occurrence which would cause any of the
representations or warranties set forth in the Transaction Documents to be
inaccurate or not true in any material respect at any time after the date of
this Agreement.

(b)           The Borrowers shall not create, incur, assume or permit to exist
Liens on any of its property except as set forth on the Schedule of Exceptions.

(c)           The Borrowers shall comply in all material respects with all Laws
to which they or their properties or assets are or may become subject.

6.             Events of Default and Remedies.

(a)           Events of Default.  Any one or more of the following shall
constitute an “Event of Default”:

i)              The Borrowers default in the payment of any principal or
interest due under the Note when the same shall have become due;

ii)             the Borrowers fail to observe or perform any covenant, condition
or agreement in any of the Transaction Documents, which is not remedied within
10 days after the Lender notifies the Borrowers that such failure has occurred;
provided that such 10 day period shall be reduced by the number of days that a
Borrower knew of such failure, but shall in no event be reduced to less than 5
days;

iii)            any representation or warranty made by the Borrowers in any of
the Transaction Documents shall prove to have been false, incorrect, incomplete
or misleading in any material respect when made or deemed made, such
representation or warranty continues to be material and the Borrowers shall fail
to correct the fact or circumstance which made such representation or warranty
materially false, incorrect, incomplete or misleading within 10 days after the
Lender notifies the Borrowers of such misrepresentation; provided that such 10
day period shall be reduced by the number of days in excess of 5 days that a
Borrower knew the information that caused such representation or warranty to be
false, incorrect, incomplete or misleading in such material respect, but shall
in no event be reduced to less than 5 days;

iv)           entry of a decree or order by a court of competent jurisdiction
for relief in respect of a Borrower in any involuntary case under applicable
bankruptcy, insolvency or other similar Laws now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official of a Borrower or any substantial part of his or her assets, or
ordering the winding up or liquidation of either or their affairs, if such
decree or order shall remain unstayed and in effect for a period of 60 days; or

v)            commencement by a Borrower of a voluntary case under any
applicable bankruptcy, insolvency or other similar Laws now or hereafter in
effect, or consent by a Borrower to the entry of an order for relief in any
involuntary case under any such Law or to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, sequestrator or similar
official of a Borrower or any substantial part of its property, or any general
assignment by a Borrower for the benefit of creditors, or failure by a Borrower
generally to pay its debts as they become due, or any action by a Borrower in
furtherance of any of the foregoing.


(b)           If any one or more of the foregoing Events of Default occur, the
Lender may at any time (unless all defaults shall theretofore have been
remedied) declare the entire unpaid principal of and all accrued interest on the
Note immediately due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrowers. 
On any such acceleration of the maturity of the Note, the Borrowers shall
immediately pay to the Lender, in lawful money of the United States, the entire
principal balance unpaid on such Note and interest accrued and unpaid on the
Loan to the date of such payment.

7.             Term and Termination.  The term of this Agreement shall begin on
the Effective Date and end on the date all amounts under the Note are repaid in
full.

8.             Miscellaneous Provisions.

(a)           Loss, Theft, Etc. of Note.  Upon receipt of evidence reasonably
satisfactory to the Borrowers of the loss, theft, mutilation or destruction of
the Note and in the case of any such loss, theft or destruction upon delivery of
a bond of indemnity in such form and amount as shall be reasonably satisfactory
to the Borrowers, or in the event of such mutilation upon surrender and
cancellation of such Note, the Borrowers will make and deliver without expense
to the holder thereof, a new Note, of like tenor, in lieu of such lost, stolen,
destroyed or mutilated Note.  If the Lender is the owner of any such lost,
stolen or destroyed Note, then the affidavit of the Lender setting forth the
fact of loss, theft or destruction and of its ownership of such Note at the time
of such loss, theft or destruction shall be accepted as satisfactory evidence
thereof and no further indemnity shall be required as a condition to the
execution and delivery of a new Note other than the written agreement of such
owner to indemnify the Borrowers.

(b)           Powers and Rights Not Waived: Remedies Cumulative.  No delay or
failure on the Lender’s part in the exercise of any power or right shall operate
as a waiver thereof, nor shall any single or partial exercise of the same
preclude any other or further exercise thereof or the exercise of any other
power or right, and the Lender’s rights and remedies are cumulative to and are
not exclusive of any rights or remedies the Lender would otherwise have, and no
waiver or consent given or extended pursuant hereto shall extend to or affect
any obligation or right not expressly waived or consented to.

(c)           Successors and Assigns.  This Agreement shall inure to the benefit
of the respective heirs, personal representatives, successors and assigns of the
parties hereto.  The Borrowers may not assign their rights and/or duties under
this Agreement to a third party without the prior written consent of the Lender,
which may be withheld in its sole discretion.

(d)           Governing Law.  This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
Delaware.


(e)           Entire Agreement.  The Transaction Documents constitute the entire
agreement of the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and understandings related to such subject
matter.

(f)            Modification.  This Agreement shall not be amended without the
written consent of both parties hereto.

(g)           Construction.  This Agreement is the result of negotiations
between and has been reviewed by each of the parties hereto and their respective
counsel; accordingly, this Agreement shall be deemed to be the product of all of
the parties hereto, and no ambiguity shall be construed in favor of or against
any one of the parties hereto.  The Borrowers acknowledge that the Lender has
made no representation or warranty to the Borrowers concerning the income tax
consequences of the Loan, and the Borrowers shall be solely responsible for
ascertaining and bearing such tax consequences.

(h)           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

(i)            Notices.  Any notice required or permitted by this Agreement
shall be in writing and shall be personally delivered or sent by prepaid
registered or certified mail, return receipt requested, or overnight express
courier or facsimile transmission, addressed to the other party at the address
shown below or at such other address for which such party gives prior written
notice of hereunder.  Notices sent by registered or certified mail shall be
deemed to have been delivered 72 hours after deposit in the United States mail. 
Notice delivered by overnight express courier or facsimile shall be deemed
delivered upon receipt, as evidenced by facsimile confirmation or overnight
courier confirmation thereof.

(j)            Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

(k)           Further Acts.  Each party hereto agrees to execute, acknowledge
and deliver or to cause to have executed, acknowledged and delivered, such other
and further instruments and documents as may reasonably be requested by the
other to carry out the purposes of this Agreement.

(l)            Voluntary Execution; Legal Counsel.  This Agreement and the
exhibits hereto are executed voluntarily and without any duress or undue
influence on the part or behalf of the parties hereto, with the full intent of
creating the obligations and security interests described herein and therein. 
The parties acknowledge that:  (a) they have read this agreement and the
exhibits hereto; (b) they have been represented in the preparation, negotiation,
and execution of this Agreement and exhibits hereto by legal counsel of their
own choice or they have voluntarily declined to seek such counsel; (c) they
understand the terms and consequences of this Agreement and the exhibits hereto
and of the obligations and security interests they create; and (d) they are
fully aware of the legal and binding effect of this Agreement and the exhibits
hereto.


(m)          Survival.  Each of the obligations of Borrowers hereunder, and the
liability of Borrowers for any failure of the representations or warranties set
forth herein to be accurate and complete, shall survive the closing of the Loan
described herein for the entire term of the Loan.

[signature page follows]


The undersigned have executed this Loan Agreement as of the date first written
above.

 

BORROWERS:

 

 

 

 

 

  /s/  Rick M McConnell

RICK M. McCONNELL

 

 

 

 

 

  /s/  Angela A. McConnell


ANGELA A. MCCONNELL


 


 


 


 


 

Address:

 

 

 

 

 

 

 

LENDER:

 

 

 

LATITUDE COMMUNICATIONS, INC.

 

 

 

 

 

By:

/s/ Emil C.W. Wang

 

 

Name:

Emil C. W. Wang

 

 

Title:

CEO

 

 

 

 

 

 

 

 


EXHIBIT B

SCHEDULE OF EXCEPTIONS

 

                This Schedule of Exceptions is made and given pursuant to
Section 5 of the Loan Agreement dated as of the date hereof (the “Loan
Agreement”), by and among RICK M. McCONNELL AND ANGELA A. McCONNELL (together,
the “Borrowers”) and LATITUDE COMMUNICATIONS, INC. (the “Lender”).  The
information disclosed hereunder shall be deemed to be disclosed and incorporated
into any section number under the Loan Agreement where disclosure would be
appropriate.  Any terms used in this Schedule of Exceptions shall have the
meaning defined for them in the Loan Agreement unless otherwise defined herein.

 

[To be completed by Borrowers -- check one box only]

1.             ý            There are no exceptions to the Borrowers’
representations and covenants set forth in Section 4.

 

2.             o            The following are exceptions to the Borrowers’
representations and covenants set forth in Section 4:

 

               
                                                                                                                                                                                           

 

               
                                                                                                                                                                                           

 

               
                                                                                                                                                                                           

 

               
                                                                                                                                                                                           

 

               
                                                                                                                                                                                           

 

               
                                                                                                                                                                                           

 

               
                                                                                                                                                                                           

 

               
                                                                                                                                                                                           

 

               
                                                                                                                                                                                           

 

               
                                                                                                                                                                                           

 


EXHIBIT A

SECURED FULL-RECOURSE PROMISSORY NOTE

 

 

$400,000.00

Santa Clara, California

 

July 16, 2001

 

                FOR VALUE RECEIVED, the undersigned, Rick M. McConnell and
Angela A. McConnell (together, the "Borrowers") promise to pay to Latitude
Communications, Inc., a Delaware corporation ("Lender"), or order, at the
principal office of Lender, or at such other place as Lender may from time to
time designate in writing, the sum of Four Hundred Thousand Dollars
($400,000.00), plus accrued and unpaid interest thereon.  Except as provided
below in the case of a default in payment, the principal amount of this Note
shall bear interest at a rate of 5.02% per annum, compounded annually.  The
entire unpaid balance, principal and interest, shall be due and payable four
years from the date of this Note (the “Due Date”).

 

                1.             Definitions. The following terms used in this
Agreement shall have the following meanings:

(a)           “Cause” shall mean (i) gross negligence or willful misconduct in
the performance of the Employee’s duties to the Company; (ii) repeated
unexplained or unjustified absence from the Company; (iii) a material and
willful violation of any federal or state law; (iv) refusal or failure to act in
accordance with any specific direction or order of the Company; (v) commission
of any act of fraud with respect to the Company; or (vi) conviction of a felony
or a crime involving moral turpitude causing material harm to the standing and
reputation of the Company, in each case as determined by the Board of Directors
of the Company.

(b)           “Change of Control” means the occurrence of any of the following
events:

(i)            The stockholders of the Company approve an agreement for the sale
of all or substantially all of the assets of the Company; or

(ii)           The stockholders of the Company approve a merger or consolidation
of the Company with any other corporation, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least fifty percent (50%) of the total voting power represented by
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation; or

(iii)          Completion of a tender or exchange offer or other transaction or
series of transactions resulting in less than a majority of the outstanding
voting shares of the surviving corporation being held, immediately after such
transaction or series of transactions, by the holders of the voting shares of
the Company outstanding immediately prior to such transaction or series of
transactions.


(c)           “Employee” shall mean Rick M. McConnell.

(d)           “Company” shall mean Latitude Communications, Inc. or such
surviving entity immediately after a Change of Control.

(d)           “Involuntary Termination” shall mean (i) without the Employee’s
express written consent, the significant reduction of the Employee’s duties,
authority or responsibilities, relative to the Employee’s duties, authority or
responsibilities as in effect immediately prior to such reduction, or the
assignment to Employee of such reduced duties, authority or responsibilities;
(ii) without the Employee’s express written consent, a substantial reduction,
without good business reasons, of the facilities and prerequisites (including
office space and location) available to the Employee immediately prior to such
reduction; (iii) a material reduction by the Company in the base salary of the
Employee as in effect immediately prior to such reduction; (iv) a material
reduction by the Company in the kind or level of employee benefits, including
bonuses, to which the Employee was entitled immediately prior to such reduction
with the result that the Employee’s overall benefits package is significantly
reduced; (v) any purported termination of the Employee by the Company which is
not effected for Cause, or any purported termination for which the grounds
relied upon are not valid; or (vi) any act or set of facts or circumstances
which would, under California case law or statute, constitute a constructive
termination of the Employee.

(e)           “Termination Date” shall mean (i) the date on which a notice of
termination is given, provided that if within thirty (30) days after the Company
gives the Employee notice of termination, the Employee notifies the Company that
a dispute exists concerning the termination or the benefits due pursuant to this
Agreement, then the Termination Date shall be the date on which such dispute is
finally determined, either by mutual written agreement of the parties, or by a
final judgment, order or decree of a court of competent jurisdiction (the time
for appeal therefrom having expired and no appeal having been perfected), or
(ii) if the Agreement is terminated by the Employee, the date on which the
Employee delivers the notice of termination to the Company.

 

(f)            “Loan Agreement” shall mean the Loan Agreement between the
Company and the Borrowers, dated as of the date hereof.

2.             Termination.

 

(a)           Involuntary Termination.  If the Employee’s employment with the
Company is Involuntarily Terminated for any reason other than for Cause, all of
the then outstanding principal and accrued interest under this Note shall become
due and payable either within twenty four months following the Termination Date
or on the Due Date, whichever occurs earlier.

 

(b)           Voluntary Termination.  If the Employee voluntarily terminates his
employment with the Company, all of the then outstanding principal and accrued
interest under this Note shall become due and payable either within twelve
months following the Termination Date or on the Due Date, whichever occurs
earlier.

 


(c)           Termination For Cause.  If the Employee’s employment with the
Company is terminated for Cause, all of the then outstanding principal and
accrued interest under this Note shall become due and payable immediately.

 

                3.             Borrowers’ Obligations.  Borrowers shall grant
Lender a security interest in certain real property located at 753 Berry Avenue,
Los Altos, California 94024 (the "Property") and shall cooperate in any manner
and take such actions requested by Lender to grant, memorialize and perfect such
security interest under all applicable laws, including but not limited to the
preparation and filing of a customary land mortgage covering the Property, which
land mortgage shall provide, among other things, that upon default by Borrowers
upon the covenants and agreements under such land mortgage, the holder of this
Note may declare the entire principal amount outstanding under this Note, and
any accrued interest thereon, to be immediately due and payable.

 

                4.             Acceleration.  If an Event of Default (as defined
in the Loan Agreement) shall occur, or if the Borrowers shall sell, convey or
alienate the Property, or any part thereof, or any interest therein, or shall be
divested of their title or any interest therein in any manner or way, whether
voluntarily or involuntarily, without the written consent of the holder hereof
being first had and obtained, the holder of this Note shall have the right, at
its option, to declare any indebtedness or obligations hereunder immediately due
and payable.  Borrowers shall notify the holder of this Note promptly in writing
of any transaction which may give rise to such right of acceleration.  Borrowers
shall pay to the holder of this Note direct, ascertainable and documented
damages the holder may sustain by reason of Borrowers' breach of the covenant of
notice contained in this paragraph.

 

                5.             Payment.  Amounts due under this Note shall be
payable in lawful money of the United States of America and in immediately
available funds free and clear of and without deduction for any present or
future taxes, restrictions or conditions of any nature.  Any installment of
principal due under this Note which is not paid when due shall bear interest at
the rate of ten percent (10%) per annum, or, if less, the highest rate permitted
by law from the date such payment became due until paid.  All payments under
this Note shall be applied first to any accrued and unpaid interest and then to
principal.  Borrowers shall have the right to pay, without penalty or premium,
all or any portion of the outstanding principal amount of this Note prior to the
date for payment specified above.

 

                6.             Full Recourse.  Borrowers acknowledge that
notwithstanding the foregoing, the obligations under this Note are with full
recourse to Borrowers and Borrowers shall have full personal liability for any
amounts of principal or interest, or any other payments due under this Note,
without regard to the value of the Property.

 


                7.             Action to Collect on Note.  Borrowers waive
presentment, protest and demand, the notice of protest, demand, dishonor and
nonpayment of this Note and diligence in taking any action to collect any
amounts owing under this Note by proceeding against any of the rights and
interests in and to the Property, securing the payment of this Note.  If action
is instituted on this Note, Borrowers agree to pay such reasonable sum as
attorney's fees as the court may fix and award in such action.

 

                IN WITNESS WHEREOF, Borrowers have executed this Note as of the
date first written above.

 

 

 

  /s/  Rick M. McConnell

 

Rick M. McConnell

 

 

 

 

 

 

 

 

  /s/  Angela A. McConnell

 

Angela A. McConnell

 

 

 

 

 

 